Citation Nr: 1453774	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  07-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS), to include as secondary to service-connected non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.



ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.  The appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claim in April 2009, January 2010, and June 2012.  The Board then denied the claim by a January 2013 decision.  However, by an August 2013 Order of the United States Court of Appeals for Veterans Claims (Court) approving a Joint Motion for Remand (Joint Motion) of the Secretary and the Appellant, that decision was vacated.  The Board then remanded the appeal in March 2014 for actions consistent with that Joint Motion.

A hearing was held before the undersigned in September 2009.  A transcript is associated with the record.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for PTSD and depressive disorder have been met.


CONCLUSION OF LAW

Service connection for PTSD and depressive disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).    


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran claims that he suffers PTSD due to his non-Hodgkin's Lymphoma.
For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The evidence of record reflects Axis I diagnoses of PTSD and depressive disorder.  The Board acknowledges that there is some discrepancy regarding whether the Veteran's suffers from PTSD; however, the Board finds that the overwhelming majority of the evidence, including multiple VA providers and a private licensed psychologist, show that the Veteran does in fact suffer from PTSD.  The Veteran is service connected for non-Hodgkin's Lymphoma.  Therefore, the first and second Wallin elements have clearly been satisfied.

What remains to be established is whether the Veteran's PTSD and depressive disorder were caused or aggravated by his service-connected non-Hodgkin's lymphoma.  The record contains both positive and negative evidence in this regard. A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The positive evidence includes a September 2014 opinion by a private licensed psychologist who opined that it is at least as likely as not that the Veteran's PTSD and major depressive disorder are secondary to his non-Hodgkin's lymphoma.  The psychologist indicated that the Veteran's symptoms of depression include depressed mood, a diminished interest in activities, disturbances in his sleep and appetite, feelings of worthlessness and guilt, a diminished ability to think or concentrate, and recurrent thoughts of death, and that his symptoms have been problematic since at least 2001 causing serious deficiencies in most areas of his occupational and social functioning.  The psychologist then stated that the Veteran's symptoms of PTSD have been contributing to these deficiencies since at least 2003.  The psychologist noted that there is no evidence that the Veteran's PTSD and major depressive disorder pre-date military service and that onset of such disabilities were, in part, secondary to his non-Hodgkin's lymphoma.  The opinion is accompanied by a detailed rationale and citation to the factual background, including the prior opinions of record. 

The negative evidence includes a July 2012 VA examination report indicating that the Veteran's symptoms do not meet the diagnostic criteria for PTSD and finding it less likely than not that his depressive disorder was caused or aggravated by his non-Hodgkin's lymphoma.  The examiner seemed to base his opinion on the fact that the Veteran's cancer was in remission and stated that the depressive disorder was more likely caused by the death of his biological son and three stepchildren.  Additionally, a May 2014 VA examination report indicated that the Veteran's symptoms do not meet the diagnostic criteria for PTSD and that it would be mere speculation to opine whether the Veteran's depressive disorder was caused or aggravated by the Veteran's service-connected non-Hodgkin's lymphoma.  The Board finds this opinion inadequate.  The Court held in Jones v. Shinseki that a VA medical examiner's report was inadequate to resolve the service connection claim where an examiner failed to articulate a reasoned explanation of his conclusion that no opinion was possible without resort to mere speculation.  Jones, 23 Vet. App. 382, 390-92 (2010).  

The Board acknowledges that the July 2012 opinion indicated that there were other possible causes for the Veteran's depressive disorder.  Nevertheless, the law provides that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding the etiology of a disability, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Board further notes that, in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  

Resolving all doubt in favor of the appellant, the Board concludes that competent medical evidence reflects that it is at least as likely as not that the Veteran's current PTSD and depressive disorder are secondary to his service-connected non-Hodgkin's lymphoma.  Therefore, service connection is warranted.

The Board notes that the record also shows assessments of adjustment disorder and bipolar 2 disorder; however, governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disorder, the signs and symptoms should be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board finds that the Veteran's now service-connected PTSD and depressive disorder encompass all of his psychiatric symptoms, regardless of the specific diagnosis assigned to them in any particular record.



ORDER

Entitlement to service connection for PTSD and depressive disorder is granted.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


